

116 S3926 IS: Federal Permitting Modernization Act of 2020
U.S. Senate
2020-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3926IN THE SENATE OF THE UNITED STATESJune 9, 2020Mr. Cruz (for himself, Mr. Cotton, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the FAST Act to improve the Federal permitting process, and for other purposes.1.Short titleThis Act may be cited as the Federal Permitting Modernization Act of 2020.2.Federal permitting modernization(a)Permitting process improvementSection 41003 of the FAST Act (42 U.S.C. 4370m–2) is amended—(1)in subsection (b)(4)(A), by striking or (C) and inserting or (D); and(2)in subsection (c)(2)—(A)in subparagraph (A), by striking subparagraph (C) and inserting subparagraph (D);(B)by redesignating subparagraphs (B) through (G) as subparagraphs (C) through (H), respectively;(C)by inserting after subparagraph (A) the following:(B)Notice of intent and scoping(i)In generalThe permitting timetable under subparagraph (A) shall require that not later than 5 business days after the Coordinated Project Plan is required to be established under paragraph (1)(A), the lead agency shall publish in the Federal Register a notice of intent to prepare the relevant environmental document required by NEPA.(ii)Environmental impact statementsIf the relevant environmental document required by NEPA is an environmental impact statement, the notice of intent required under clause (i) and the permitting timetable under subparagraph (A) shall provide for a public scoping period of not longer than 60 days, which shall begin not later than 30 days after the date on which the notice of intent is published.;(D)in clause (i)(III) of subparagraph (E) (as so redesignated), by striking subparagraph (B) and inserting subparagraph (C);(E)in clause (i) of subparagraph (G) (as so redesignated), by striking subparagraph (D) and inserting subparagraph (E); and(F)in clause (iii) of subparagraph (H) (as so redesignated), by striking subparagraph (F) and inserting subparagraph (G). (b)Coordination of required reviewsSection 41005 of the FAST Act (42 U.S.C. 4370m–4) is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following:(f)Final environmental impact statement(1)Incorporation of comments and publication of final environmental impact statementSubject to paragraph (2)(C), not later than 30 days after the date on which the public comment period for a draft environmental impact statement under subsection (d)(1) ends, the lead agency shall—(A)incorporate any necessary changes; and(B)approve, adopt, and publish the final environmental impact statement.(2)Preparation by project sponsor(A)In generalNotwithstanding any other provision of law, an environmental impact statement for a covered project shall not be considered legally insufficient solely because the draft environmental impact statement was prepared by, or under the supervision of, the project sponsor, if the lead agency—(i)furnishes guidance and participates in the preparation of the environmental impact statement;(ii)independently evaluates the environmental impact statement; and(iii)approves and adopts the environmental impact statement.(B)Approval and adoption of draft statementIf the lead agency approves and adopts a draft environmental impact statement described in subparagraph (A), the lead agency shall publish the draft environmental impact statement for public comment not later than 30 days after the date on which the lead agency receives the draft environmental impact statement.(C)ResubmissionIf the lead agency determines that a draft environmental impact statement described in subparagraph (A) is legally insufficient or deficient in a respect that could affect the decision of a lead agency or a cooperating agency, the lead agency shall, not later than 30 days after the date on which the agency receives the draft environmental impact statement—(i)indicate all deficiencies in the draft environmental impact statement to the project sponsor for remediation; and(ii)allow the project sponsor to resubmit the draft detailed statement in accordance with subparagraph (B).(D)Savings provisionThe procedures under this paragraph shall not relieve any agency of—(i)any responsibilities for the scope, objectivity, and content of an environmental impact statement; or(ii)any other responsibility under NEPA..(c)Preliminary injunctive relief in NEPA actionsSection 41007 of the FAST Act (42 U.S.C. 4370m–6) is amended—(1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively;(2)in subsection (b), in the matter preceding paragraph (1), by striking In addition and inserting Subject to subsection (c), in addition; and(3)by inserting after subsection (b) the following:(c)Preliminary injunctive relief in NEPA actionsIn the case of an action pertaining to an environmental review conducted under NEPA, a court shall not issue a temporary restraining order or preliminary injunction against an agency or a project sponsor in connection with the review or authorization of a covered project unless the court, in the discretion of the court, determines that—(1)the environmental review has failed substantially and materially to comply with the requirements of NEPA; and(2)the failure described in paragraph (1) cannot be cured by supplementing the environmental document or other mitigation and monitoring measures..